PER CURIAM.
The title to the property being in dispute, its ownership can only be ascertained in a proceeding instituted by the receiver. The debtor cannot be punished for a criminal contempt upon a motion, even though the affidavits presented to the judge tend to establish that the evidence given by him relating to such ownership is untrue. The order must therefore be reversed. Order of the County Court of Kings County reversed, with $10 costs and disbursements, and motion denied, without costs. Reargument denied, 141 N. Y. Supp. 1124. See, also, 154 App. Div. 951, 139 N. Y. Supp. 1127.